Case 3:17-cv-01734-JPW Document 40-12 Filed 12/20/18 Page 1 of 5




                                                          EXHIBIT
                                                                     exhibitsticker.com




                                                            D - 19
Case 3:17-cv-01734-JPW Document 40-12 Filed 12/20/18 Page 2 of 5
Case 3:17-cv-01734-JPW Document 40-12 Filed 12/20/18 Page 3 of 5
Case 3:17-cv-01734-JPW Document 40-12 Filed 12/20/18 Page 4 of 5
Case 3:17-cv-01734-JPW Document 40-12 Filed 12/20/18 Page 5 of 5
